
	

114 HR 2596 : Intelligence Authorization Act for Fiscal Year 2016
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2596
		IN THE SENATE OF THE UNITED STATES
		June 17, 2015Received; read twice and referred to the Select Committee on IntelligenceAN ACT
		To authorize appropriations for fiscal year 2016 for intelligence and intelligence-related
			 activities of the United States Government, the Community Management
			 Account, and the Central Intelligence Agency Retirement and Disability
			 System, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Intelligence Activities
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified schedule of authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management Account.
					Title II—Central Intelligence Agency Retirement and Disability System
					Sec. 201. Authorization of appropriations.
					Title III—General Provisions
					Subtitle A—General matters
					Sec. 301. Increase in employee compensation and benefits authorized by law.
					Sec. 302. Restriction on conduct of intelligence activities.
					Sec. 303. Prior congressional notification of initiations of certain new special access programs.
					Sec. 304. Prior congressional notification of transfers of funds for certain intelligence
			 activities.
					Sec. 305. Designation of lead intelligence officer for tunnels.
					Sec. 306. Clarification of authority of Privacy and Civil Liberties Oversight Board.
					Sec. 307. Reporting process required for tracking certain requests for country clearance.
					Sec. 308. Prohibition on sharing of certain information in response to foreign government
			 inquiries.
					Sec. 309. National Cyber Threat Intelligence Integration Center.
					Sec. 310. Intelligence community business system transformation.
					Sec. 311. Inclusion of Inspector General of Intelligence Community in Council of Inspectors General
			 on Integrity and Efficiency.
					Sec. 312. Authorities of the Inspector General for the Central Intelligence Agency.
					Sec. 313. Provision of information and assistance to Inspector General of the Intelligence
			 Community.
					Sec. 314. Clarification relating to information access by Comptroller General.
					Sec. 315. Use of homeland security grant funds in conjunction with Department of Energy national
			 laboratories.
					Sec. 316. Technical amendments relating to pay under title 5, United States Code.
					Sec. 317. Inclusion of Hispanic-serving institutions in grant program to enhance recruiting of
			 intelligence community workforce.
					Subtitle B—Matters relating to United States Naval Station, Guantanamo Bay, Cuba
					Sec. 321. Prohibition on use of funds for transfer or release of individuals detained at United
			 States Naval Station, Guantanamo Bay, Cuba.
					Sec. 322. Prohibition on use of funds to construct or modify facilities in United States to house
			 detainees transferred from United States Naval Station, Guantanamo Bay,
			 Cuba.
					Sec. 323. Prohibition on use of funds to transfer or release individuals detained at United States
			 Naval Station, Guantanamo Bay, Cuba, to combat zones.
					Subtitle C—Reports
					Sec. 331. Reports to Congress on individuals formerly detained at United States Naval Station,
			 Guantanamo Bay, Cuba.
					Sec. 332. Reports on foreign fighters.
					Sec. 333. Reports on prisoner population at United States Naval Station, Guantanamo Bay, Cuba.
					Sec. 334. Report on use of certain business concerns.
					Sec. 335. Repeal of certain reporting requirements.
					Sec. 336. Report on hiring of graduates of Cyber Corps Scholarship Program by intelligence
			 community.
					Sec. 337. Report on effects of data breach of Office of Personnel Management.
					Sec. 338. Assessment on funding of political parties and nongovernmental organizations by the
			 Russian Federation.
					Sec. 339. Report on continuous evaluation of security clearances.
					Sec. 340. Report on strategy, efforts, and resources to detect, deter, and degrade Islamic State
			 revenue mechanisms.
					Sec. 341. Report on national security cooperation between United States, India, and Israel.
					Sec. 342. Cyber attack standards of measurement study.
					Sec. 343. Report on wildlife trafficking.
					Sec. 344. Report on terrorist use of social media.
					Sec. 345. Report on United States counterterrorism strategy to disrupt, dismantle, and defeat ISIL,
			 al-Qaeda, and their affiliated groups, associated groups, and adherents.
				
 2.DefinitionsIn this Act: (a)Congressional intelligence committeesThe term congressional intelligence committees means—
 (1)the Select Committee on Intelligence of the Senate; and (2)the Permanent Select Committee on Intelligence of the House of Representatives.
 (b)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
			IIntelligence Activities
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
				102.Classified schedule of authorizations
 (a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2016, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill H.R. 2596 of the One Hundred Fourteenth Congress.
				(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the presidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
						103.Personnel ceiling adjustments
 (a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2016 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such schedule for such element.
 (b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in—
 (1)a student program, trainee program, or similar program; (2)a reserve corps or as a reemployed annuitant; or
 (3)details, joint duty, or long-term, full-time training. (c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a).
				104.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2016 the sum of $501,850,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2017.
 (b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 785 positions as of September 30, 2016. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.
				(c)Classified authorizations
 (1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2016 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2017.
 (2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2016, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a).
					IICentral Intelligence Agency Retirement and Disability System
 201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2016 the sum of $514,000,000.
			IIIGeneral Provisions
			AGeneral matters
 301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
 302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
				303.Prior congressional notification of initiations of certain new special access programs
 (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for the intelligence community for fiscal year 2016 may be used to initiate any new special access program pertaining to any intelligence or intelligence-related activity or covert action unless the Director of National Intelligence or the Secretary of Defense, as appropriate, submits to the congressional intelligence committees and the Committees on Armed Services of the House of Representatives and the Senate, by not later than 30 days before initiating such a program, written notification of the intention to initiate the program.
					(b)Waiver
 (1)In generalThe Director of National Intelligence or the Secretary of Defense, as appropriate, may waive subsection (a) with respect to the initiation of a new special access program if the Director or Secretary, as the case may be, determines that an emergency situation makes it impossible or impractical to provide the notice required under such subsection by the date that is 30 days before such initiation.
 (2)NoticeIf the Director or Secretary issues a waiver under paragraph (1), the Director or Secretary, as the case may be, shall submit to the congressional intelligence committees and the Committees on Armed Services of the House of Representatives and the Senate, by not later than 48 hours after the initiation of the new special access program covered by the waiver, written notice of the waiver and a justification for the waiver, including a description of the emergency situation that necessitated the waiver.
 (c)Special access program definedIn this section, the term special access program has the meaning given such term in Executive Order No. 13526 as in effect on the date of the enactment of this Act.
					304.Prior congressional notification of transfers of funds for certain intelligence activities
 (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for the intelligence community for fiscal year 2016 may be used to initiate a transfer of funds from the Joint Improvised Explosive Device Defeat Fund or the Counterterrorism Partnerships Fund to be used for intelligence activities unless the Director of National Intelligence or the Secretary of Defense, as appropriate, submits to the congressional intelligence committees, by not later than 30 days before initiating such a transfer, written notice of the transfer.
					(b)Waiver
 (1)In generalThe Director of National Intelligence or the Secretary of Defense, as appropriate, may waive subsection (a) with respect to the initiation of a transfer of funds if the Director or Secretary, as the case may be, determines that an emergency situation makes it impossible or impractical to provide the notice required under such subsection by the date that is 30 days before such initiation.
 (2)NoticeIf the Director or Secretary issues a waiver under paragraph (1), the Director or Secretary, as the case may be, shall submit to the congressional intelligence committees, by not later than 48 hours after the initiation of the transfer of funds covered by the waiver, written notice of the waiver and a justification for the waiver, including a description of the emergency situation that necessitated the waiver.
						305.Designation of lead intelligence officer for tunnels
 (a)In generalThe Director of National Intelligence shall designate an official to manage the collection and analysis of intelligence regarding the tactical use of tunnels by state and nonstate actors.
 (b)Annual reportNot later than the date that is 10 months after the date of the enactment of this Act, and biennially thereafter until the date that is 4 years after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees and the congressional defense committees (as such term is defined in section 101(a)(16) of title 10, United States Code) a report describing—
 (1)trends in the use of tunnels by foreign state and nonstate actors; and (2)collaboration efforts between the United States and partner countries to address the use of tunnels by adversaries.
 306.Clarification of authority of Privacy and Civil Liberties Oversight BoardSection 1061(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(g)) is amended by adding at the end the following new paragraph:
					
 (5)LimitationsNothing in this section shall be construed to authorize the Board, or any agent thereof, to gain access to information that an executive branch agency deems related to covert action, as such term is defined in section 503(e) of the National Security Act of 1947 (50 U.S.C. 3093(e))..
				307.Reporting process required for tracking certain requests for country clearance
 (a)In generalBy not later than September 30, 2016, the Director of National Intelligence shall establish a formal internal reporting process for tracking requests for country clearance submitted to overseas Director of National Intelligence representatives by departments and agencies of the United States. Such reporting process shall include a mechanism for tracking the department or agency that submits each such request and the date on which each such request is submitted.
 (b)Congressional briefingBy not later than December 31, 2016, the Director of National Intelligence shall brief the congressional intelligence committees on the progress of the Director in establishing the process required under subsection (a).
					308.Prohibition on sharing of certain information in response to foreign government inquiries
 (a)ProhibitionNone of the funds authorized to be appropriated by this Act for any element of the intelligence community may be used to respond to, share, or authorize the sharing of any non-public information related to intelligence activities carried out by the United States in response to a legislative or judicial inquiry from a foreign government into the intelligence activities of the United States.
 (b)Congressional notificationNot later than 30 days after an element of the intelligence community receives a legislative or judicial inquiry from a foreign government related to intelligence activities carried out by the United States, the element shall submit to the congressional intelligence committees written notification of the inquiry.
 (c)Clarification regarding collaboration with foreign partnersThe prohibition under subsection (a) shall not be construed as limiting routine intelligence activities with foreign partners, except in any case in which the central focus of the collaboration with the foreign partner is to obtain information for, or solicit a response to, a legislative or judicial inquiry from a foreign government related to intelligence activities carried out by the United States.
					309.National Cyber Threat Intelligence Integration Center
 (a)EstablishmentTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended— (1)by redesignating section 119B as section 119C; and
 (2)by inserting after section 119A the following new section:  119B.Cyber Threat Intelligence Integration Center (a)EstablishmentThere is within the Office of the Director of National Intelligence a Cyber Threat Intelligence Integration Center.
 (b)DirectorThere is a Director of the Cyber Threat Intelligence Integration Center, who shall be the head of the Cyber Threat Intelligence Integration Center, and who shall be appointed by the Director of National Intelligence.
 (c)Primary missionsThe Cyber Threat Intelligence Integration Center shall— (1)serve as the primary organization within the Federal Government for analyzing and integrating all intelligence possessed or acquired by the United States pertaining to cyber threats;
 (2)ensure that appropriate departments and agencies of the Federal Government have full access to and receive all-source intelligence support needed to execute the cyber threat intelligence activities of such agencies and to perform independent, alternative analyses;
 (3)disseminate cyber threat analysis to the President, the appropriate departments and agencies of the Federal Government, and the appropriate committees of Congress;
 (4)coordinate cyber threat intelligence activities of the departments and agencies of the Federal Government; and
 (5)conduct strategic cyber threat intelligence planning for the Federal Government. (d)LimitationsThe Cyber Threat Intelligence Integration Center—
 (1)may not have more than 50 permanent positions; (2)in carrying out the primary missions of the Center described in subsection (c), may not augment staffing through detailees, assignees, or core contractor personnel or enter into any personal services contracts to exceed the limitation under paragraph (1); and
 (3)shall be located in a building owned or operated by an element of the intelligence community as of the date of the enactment of this section.
 (e)ReportsNot later than 10 months after the date of the enactment of this subsection, and annually thereafter for 3 years, the Director of the Cyber Threat Intelligence Integration Center shall submit a report to Congress that includes the following:
 (1)With respect to the year covered by the report, a detailed description of cyber threat trends, as compiled by the Cyber Threat Intelligence Integration Center.
 (2)With respect to the year covered by the report, a detailed description of the coordination efforts by the Cyber Threat Intelligence Integration Center between departments and agencies of the Federal Government, including the Department of Defense, the Department of Justice, and the Department of Homeland Security.
 (3)Recommendations for better collaboration between such departments and agencies of the Federal Government..
 (b)Table of contents amendmentsThe table of contents in the first section of the National Security Act of 1947, as amended by section 102 of this title, is further amended by striking the item relating to section 119B and inserting the following new items:
						
							
								Sec. 119B. Cyber Threat Intelligence Integration Center.
								Sec. 119C. National intelligence centers..
 310.Intelligence community business system transformationSection 506D of the National Security Act of 1947 (50 U.S.C. 3100) is amended to read as follows:  506D.Intelligence community business system transformation(a)Limitation on obligation of funds (1)Subject to paragraph (3), no funds appropriated to any element of the intelligence community may be obligated for an intelligence community business system transformation that will have a total cost in excess of $3,000,000 unless the Chief Information Officer of the Intelligence Community makes a certification described in paragraph (2) with respect to such intelligence community business system transformation.
 (2)The certification described in this paragraph for an intelligence community business system transformation is a certification made by the Chief Information Officer of the Intelligence Community that the intelligence community business system transformation—
 (A)complies with the enterprise architecture under subsection (b) and such other policies and standards that the Chief Information Officer of the Intelligence Community considers appropriate; or
 (B)is necessary— (i)to achieve a critical national security capability or address a critical requirement; or
 (ii)to prevent a significant adverse effect on a project that is needed to achieve an essential capability, taking into consideration any alternative solutions for preventing such adverse effect.
 (3)With respect to a fiscal year after fiscal year 2010, the amount referred to in paragraph (1) in the matter preceding subparagraph (A) shall be equal to the sum of—
 (A)the amount in effect under such paragraph (1) for the preceding fiscal year (determined after application of this paragraph), plus
 (B)such amount multiplied by the annual percentage increase in the Consumer Price Index (all items; U.S. city average) as of September of the previous fiscal year.
									(b)Enterprise architecture for intelligence community business systems
 (1)The Director of National Intelligence shall develop and implement an enterprise architecture to cover all intelligence community business systems, and the functions and activities supported by such business systems. The enterprise architecture shall be sufficiently defined to effectively guide, constrain, and permit implementation of interoperable intelligence community business system solutions, consistent with applicable policies and procedures established by the Director of the Office of Management and Budget.
 (2)The enterprise architecture under paragraph (1) shall include the following: (A)An information infrastructure that will enable the intelligence community to—
 (i)comply with all Federal accounting, financial management, and reporting requirements; (ii)routinely produce timely, accurate, and reliable financial information for management purposes;
 (iii)integrate budget, accounting, and program information and systems; and (iv)provide for the measurement of performance, including the ability to produce timely, relevant, and reliable cost information.
 (B)Policies, procedures, data standards, and system interface requirements that apply uniformly throughout the intelligence community.
 (c)Responsibilities for intelligence community business system transformationThe Director of National Intelligence shall be responsible for the entire life cycle of an intelligence community business system transformation, including review, approval, and oversight of the planning, design, acquisition, deployment, operation, and maintenance of the business system transformation.
							(d)Intelligence community business system investment review
 (1)The Chief Information Officer of the Intelligence Community shall establish and implement, not later than 60 days after October 7, 2010, an investment review process for the intelligence community business systems for which the Chief Information Officer of the Intelligence Community is responsible.
 (2)The investment review process under paragraph (1) shall— (A)meet the requirements of section 11312 of title 40, United States Code; and
 (B)specifically set forth the responsibilities of the Chief Information Office of the Intelligence Community under such review process.
 (3)The investment review process under paragraph (1) shall include the following elements: (A)Review and approval by an investment review board (consisting of appropriate representatives of the intelligence community) of each intelligence community business system as an investment before the obligation of funds for such system.
 (B)Periodic review, but not less often than annually, of every intelligence community business system investment.
 (C)Thresholds for levels of review to ensure appropriate review of intelligence community business system investments depending on the scope, complexity, and cost of the system involved.
 (D)Procedures for making certifications in accordance with the requirements of subsection (a)(2). (e)Relation to annual registration requirementsNothing in this section shall be construed to alter the requirements of section 8083 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 989), with regard to information technology systems (as defined in subsection (d) of such section).
 (f)Relationship to defense business enterprise architectureIntelligence community business system transformations certified under this section shall be deemed to be in compliance with section 2222 of title 10, United States Code. Nothing in this section shall be construed to exempt funds authorized to be appropriated to the Department of Defense for activities other than an intelligence community business system transformation from the requirements of such section 2222, to the extent that such requirements are otherwise applicable.
							(g)Relation to Clinger-Cohen act
 (1)Executive agency responsibilities in chapter 113 of title 40, United States Code, for any intelligence community business system transformation shall be exercised jointly by—
 (A)the Director of National Intelligence and the Chief Information Officer of the Intelligence Community; and
 (B)the head of the executive agency that contains the element of the intelligence community involved and the chief information officer of that executive agency.
 (2)The Director of National Intelligence and the head of the executive agency referred to in paragraph (1)(B) shall enter into a memorandum of understanding to carry out the requirements of this section in a manner that best meets the needs of the intelligence community and the executive agency.
 (h)DefinitionsIn this section: (1)The term enterprise architecture has the meaning given that term in section 3601(4) of title 44, United States Code.
 (2)The terms information system and information technology have the meanings given those terms in section 11101 of title 40, United States Code. (3)The term intelligence community business system means an information system, including a national security system, that is operated by, for, or on behalf of an element of the intelligence community, including a financial system, mixed system, financial data feeder system, and the business infrastructure capabilities shared by the systems of the business enterprise architecture, including people, process, and technology, that build upon the core infrastructure used to support business activities, such as acquisition, financial management, logistics, strategic planning and budgeting, installations and environment, and human resource management.
 (4)The term intelligence community business system transformation means— (A)the acquisition or development of a new intelligence community business system; or
 (B)any significant modification or enhancement of an existing intelligence community business system (other than necessary to maintain current services).
 (5)The term national security system has the meaning given that term in section 3552(b) of title 44, United States Code.. 311.Inclusion of Inspector General of Intelligence Community in Council of Inspectors General on Integrity and EfficiencySection 11(b)(1)(B) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) is amended by striking the Office of the Director of National Intelligence and inserting the Intelligence Community.
				312.Authorities of the Inspector General for the Central Intelligence Agency
 (a)Information and assistanceParagraph (9) of section 17(e) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(9)) is amended to read as follows:
						
							(9)
 (A)The Inspector General may request such information or assistance as may be necessary for carrying out the duties and responsibilities of the Inspector General provided by this section from any Federal, State, or local governmental agency or unit thereof.
 (B)Upon request of the Inspector General for information or assistance from a department or agency of the Federal Government, the head of the department or agency involved, insofar as practicable and not in contravention of any existing statutory restriction or regulation of such department or agency, shall furnish to the Inspector General, or to an authorized designee, such information or assistance.
 (C)Nothing in this paragraph may be construed to provide any new authority to the Central Intelligence Agency to conduct intelligence activity in the United States.
 (D)In this paragraph, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States..
 (b)Technical amendments relating to selection of employeesParagraph (7) of such section (50 U.S.C. 3517(e)(7)) is amended— (1)by inserting (A) before Subject to applicable law; and
 (2)by adding at the end the following new subparagraph:  (B)Consistent with budgetary and personnel resources allocated by the Director, the Inspector General has final approval of—
 (i)the selection of internal and external candidates for employment with the Office of Inspector General; and
 (ii)all other personnel decisions concerning personnel permanently assigned to the Office of Inspector General, including selection and appointment to the Senior Intelligence Service, but excluding all security-based determinations that are not within the authority of a head of other Central Intelligence Agency offices..
 313.Provision of information and assistance to Inspector General of the Intelligence CommunitySection 103H(j)(4) of the National Security Act of 1947 (50 U.S.C. 3033) is amended— (1)in subparagraph (A), by striking any department, agency, or other element of the United States Government and inserting any Federal, State (as defined in section 804), or local governmental agency or unit thereof; and
 (2)in subparagraph (B), by inserting from a department, agency, or element of the Federal Government before under subparagraph (A). 314.Clarification relating to information access by Comptroller GeneralSection 348(a) of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law 111–259; 124 Stat. 2700; 50 U.S.C. 3308) is amended by adding at the end the following new paragraph:
					
 (4)Requests by certain congressional committeesConsistent with the protection of classified information, the directive issued under paragraph (1) shall not prohibit the Comptroller General from obtaining information necessary to carry out the following audits or reviews:
 (A)An audit or review carried out— (i)at the request of the congressional intelligence committees; or
 (ii)pursuant to— (I)an intelligence authorization Act;
 (II)a committee report or joint explanatory statement accompanying an intelligence authorization Act; or
 (III)a classified annex to a committee report or joint explanatory statement accompanying an intelligence authorization Act.
 (B)An audit or review pertaining to intelligence activities of the Department of Defense carried out— (i)at the request of the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code); or
 (ii)pursuant to a national defense authorization Act.. 315.Use of homeland security grant funds in conjunction with Department of Energy national laboratoriesSection 2008(a) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)) is amended in the matter preceding paragraph (1) by inserting including by working in conjunction with a National Laboratory (as defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)),  after plans,.
 316.Technical amendments relating to pay under title 5, United States CodeSection 5102(a)(1) of title 5, United States Code, is amended— (1)in clause (vii), by striking or;
 (2)by inserting after clause (vii) the following new clause:  (viii)the Office of the Director of National Intelligence;; and
 (3)in clause (x), by striking the period and inserting a semicolon. 317.Inclusion of Hispanic-serving institutions in grant program to enhance recruiting of intelligence community workforceSection 1024 of the National Security Act of 1947 (50 U.S.C. ) is amended—
 (1)in subsection (c)— (A)in paragraph (1), by inserting , Hispanic-serving institutions, and after universities; and
 (B)in the subsection heading for such subsection, by striking historically black and inserting certain minority-Serving; and (2)in subsection (g)—
 (A)by redesignating paragraph (5) as paragraph (6); and (B)by inserting after paragraph (4) the following new paragraph (5):
							
 (5)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given that term in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5))..
						BMatters relating to United States Naval Station, Guantanamo Bay, Cuba
				321.Prohibition on use of funds for transfer or release of individuals detained at United States Naval
 Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release, to or within the United States, its territories, or possessions, Khalid Sheikh Mohammed or any other individual detained at Guantanamo (as such term is defined in section 322(c)).
				322.Prohibition on use of funds to construct or modify facilities in United States to house detainees
			 transferred from United States Naval Station, Guantanamo Bay, Cuba
 (a)In generalNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.
 (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is—
 (A)in the custody or under the control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
							323.Prohibition on use of funds to transfer or release individuals detained at United States Naval
			 Station, Guantanamo Bay, Cuba, to combat zones
 (a)In generalNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to a combat zone.
 (b)Combat zone definedIn this section, the term combat zone means any area designated as a combat zone for purposes of section 112 of the Internal Revenue Code of 1986 for which the income of a member of the Armed Forces was excluded during 2014, 2015, or 2016 by reason of the member’s service on active duty in such area.
					CReports
				331.Reports to Congress on individuals formerly detained at United States Naval Station, Guantanamo
			 Bay, Cuba
 (a)Additional matters for inclusion in reportsSubsection (c) of section 319 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1874; 10 U.S.C. 801 note) is amended by adding after paragraph (5) the following new paragraphs:
						
 (6)A summary of all contact by any means of communication, including telecommunications, electronic or technical means, in person, written communications, or any other means of communication, regardless of content, between any individual formerly detained at Naval Station, Guantanamo Bay, Cuba, and any individual known or suspected to be associated with a foreign terrorist group.
 (7)A description of whether any of the contact described in the summary required by paragraph (6) included any information or discussion about hostilities against the United States or its allies or partners.
 (8)For each individual described in paragraph (4), the period of time between the date on which the individual was released or transferred from Naval Station, Guantanamo Bay, Cuba, and the date on which it is confirmed that the individual is suspected or confirmed of reengaging in terrorist activities.
 (9)The average period of time described in paragraph (8) for all the individuals described in paragraph (4)..
 (b)FormSubsection (a) of such section is amended by adding at the end the following: The reports may be submitted in classified form.. (c)Rule of constructionNothing in this section or the amendments made by this section shall be construed to terminate, alter, modify, override, or otherwise affect any reporting of information required under section 319(c) of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1874; 10 U.S.C. 801 note), as in effect immediately before the enactment of this section.
					332.Reports on foreign fighters
 (a)Reports requiredNot later than 60 days after the date of the enactment of this Act, and every 60 days thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a report on foreign fighter flows to and from Syria and to and from Iraq. The Director shall define the term foreign fighter in such reports.
 (b)Matters To Be IncludedEach report submitted under subsection (a) shall include each of the following: (1)The total number of foreign fighters who have traveled to Syria or Iraq since January 1, 2011, the total number of foreign fighters in Syria or Iraq as of the date of the submittal of the report, the total number of foreign fighters whose countries of origin have a visa waiver program described in section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), the total number of foreign fighters who have left Syria or Iraq, the total number of female foreign fighters, and the total number of deceased foreign fighters.
 (2)The total number of United States persons who have traveled or attempted to travel to Syria or Iraq since January 1, 2011, the total number of such persons who have arrived in Syria or Iraq since such date, and the total number of such persons who have returned to the United States from Syria or Iraq since such date.
 (3)The total number of foreign fighters in Terrorist Identities Datamart Environment and the status of each such foreign fighter in that database, the number of such foreign fighters who are on a watchlist, and the number of such foreign fighters who are not on a watchlist.
 (4)The total number of foreign fighters who have been processed with biometrics, including face images, fingerprints, and iris scans.
 (5)Any programmatic updates to the foreign fighter report since the last report was issued, including updated analysis on foreign country cooperation, as well as actions taken, such as denying or revoking visas.
 (6)A worldwide graphic that describes foreign fighters flows to and from Syria, with points of origin by country.
 (c)Additional reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report that includes—
 (1)with respect to the travel of foreign fighters to and from Iraq and Syria, a description of the intelligence sharing relationships between the United States and member states of the European Union and member states of the North Atlantic Treaty Organization; and
 (2)an analysis of the challenges impeding such intelligence sharing relationships. (d)FormThe reports submitted under subsections (a) and (c) may be submitted in classified form.
 (e)TerminationThe requirement to submit reports under subsection (a) shall terminate on the date that is three years after the date of the enactment of this Act.
					333.Reports on prisoner population at United States Naval Station, Guantanamo Bay, Cuba
 (a)Reports requiredNot later than 60 days after the date of the enactment of this Act, and every 30 days thereafter, the Director of the Defense Intelligence Agency, in coordination with the Director of National Intelligence, shall submit to the Members of Congress specified in subsection (b) a report on the prisoner population at the detention facility at United States Naval Station, Guantanamo Bay, Cuba.
 (b)Specified members and committees of CongressThe Members of Congress specified in this subsection are the following: (1)The majority leader and minority leader of the Senate.
 (2)The Chairman and Ranking Member of the Committee on Armed Services of the Senate. (3)The Chairman and Vice Chairman of the Select Committee on Intelligence of the Senate.
 (4)The Chairman and Vice Chairman of the Committee on Appropriations of the Senate. (5)The Speaker of the House of Representatives.
 (6)The minority leader of the House of Representatives. (7)The Chairman and Ranking Member of the Committee on Armed Services of the House of Representatives.
 (8)The Chairman and Ranking Member of the Permanent Select Committee on Intelligence of the House of Representatives.
 (9)The Chairman and Ranking Member of the Committee on Appropriations of the House of Representatives. (c)Matters To Be IncludedEach report submitted under subsection (a) shall include each of the following:
 (1)The name and country of origin of each prisoner detained at the detention facility at United States Naval Station Guantanamo Bay, Cuba, as of the date of such report.
 (2)A current summary of the evidence, intelligence, and information used to justify the detention of each prisoner listed under paragraph (1) at United States Naval Station, Guantanamo Bay, Cuba.
 (3)A current accounting of all the measures taken to transfer each prisoner listed under paragraph (1) to the individual’s country of citizenship or another country.
 (4)A current description of the number of individuals released or transferred from detention at United States Naval Station, Guantanamo Bay, Cuba, who are confirmed or suspected of returning to terrorist activities after such release or transfer.
 (5)An assessment of any efforts by foreign terrorist organizations to recruit individuals released from detention at United States Naval Station, Guantanamo Bay, Cuba.
 (6)A summary of all contact by any means of communication, including telecommunications, electronic or technical means, in person, written communications, or any other means of communication, regardless of content, between any individual formerly detained at United States Naval Station, Guantanamo Bay, Cuba, and any individual known or suspected to be associated with a foreign terrorist group.
 (7)A description of whether any of the contact described in the summary required by paragraph (6) included any information or discussion about hostilities against the United States or its allies or partners.
 (8)For each individual described in paragraph (4), the period of time between the date on which the individual was released or transferred from United States Naval Station, Guantanamo Bay, Cuba, and the date on which it is confirmed that the individual is suspected or confirmed of reengaging in terrorist activities.
 (9)The average period of time described in paragraph (8) for all the individuals described in paragraph (4).
						334.Report on use of certain business concerns
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence communities a report on the representation, as of the date of the report, of covered business concerns among the contractors that are awarded contracts by elements of the intelligence community for goods, equipment, tools, and services.
 (b)Matters includedThe report under subsection (a) shall include the following: (1)The representation of covered business concerns as described in subsection (a), including such representation by—
 (A)each type of covered business concern; and (B)each element of the intelligence community.
 (2)If, as of the date of the enactment of this Act, the Director does not record and monitor the statistics required to carry out this section, a description of the actions taken by the Director to ensure that such statistics are recorded and monitored beginning in fiscal year 2016.
 (3)The actions the Director plans to take during fiscal year 2016 to enhance the awarding of contracts to covered business concerns by elements of the intelligence community.
 (c)Covered business concerns definedIn this section, the term covered business concerns means the following: (1)Minority-owned businesses.
 (2)Women-owned businesses. (3)Small disadvantaged businesses.
 (4)Service-disabled veteran-owned businesses. (5)Veteran-owned small businesses.
						335.Repeal of certain reporting requirements
 (a)Quadrennial audit of positions requiring security clearancesSection 506H of the National Security Act of 1947 (50 U.S.C. 3104) is amended— (1)by striking subsection (a); and
 (2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively. (b)Reports on role of analysts at FBI and FBI information sharingSection 2001(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3700; 28 U.S.C. 532 note) is amended by striking paragraph (3) and redesignating paragraph (4) as paragraph (3).
					(c)Report on outside employment by officers and employees of intelligence community
 (1)In generalSection 102A(u) of the National Security Act of 1947 (50 U.S.C. 3024) is amended— (A)by striking (1) The Director and inserting The Director; and
 (B)by striking paragraph (2). (2)Conforming amendmentSubsection (a) of section 507 of such Act (50 U.S.C. 3106(a)) is amended—
 (A)by striking paragraph (5); and (B)by redesignating paragraph (6) as paragraph (5).
 (3)Technical amendmentSubsection (c)(1) of such section 507 is amended by striking subsection (a)(1) and inserting subsection (a). (d)Reports on nuclear aspirations of non-state entitiesSection 1055 of the National Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371) is repealed.
 (e)Reports on espionage by People’s Republic of ChinaSection 3151 of the National Defense Authorization Act for Fiscal Year 2000 (42 U.S.C. 7383e) is repealed.
 (f)Reports on security vulnerabilities of national laboratory computersSection 4508 of the Atomic Energy Defense Act (50 U.S.C. 2659) is repealed. 336.Report on hiring of graduates of Cyber Corps Scholarship Program by intelligence community (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the National Science Foundation, shall submit to the congressional intelligence committees a report on the employment by the intelligence community of graduates of the Cyber Corps Scholarship Program. The report shall include the following:
 (1)The number of graduates of the Cyber Corps Scholarship Program hired by each element of the intelligence community.
 (2)A description of how each element of the intelligence community recruits graduates of the Cyber Corps Scholar Program.
 (3)A description of any processes available to the intelligence community to expedite the hiring or processing of security clearances for graduates of the Cyber Corps Scholar Program.
 (4)Recommendations by the Director to improve the hiring by the intelligence community of graduates of the Cyber Corps Scholarship Program, including any recommendations for legislative action to carry out such improvements.
 (b)Cyber Corps Scholarship Program definedIn this section, the term Cyber Corps Scholarship Program means the Federal Cyber Scholarship-for-Service Program under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442).
					337.Report on effects of data breach of Office of Personnel Management
 (a)ReportNot later than 120 days after the date of the enactment of this Act, the President shall transmit to the congressional intelligence committees a report on the data breach of the Office of Personnel Management disclosed in June 2015.
 (b)Matters includedThe report under subsection (a) shall include the following: (1)The effects, if any, of the data breach on the operations of the intelligence community abroad, including the types of operations, if any, that have been negatively affected or entirely suspended or terminated as a result of the data breach.
 (2)An assessment of the effects of the data breach to each element of the intelligence community. (3)An assessment of how foreign persons, groups, or countries may use the data collected by the data breach (particularly regarding information included in background investigations for security clearances), including with respect to—
 (A)recruiting intelligence assets; (B)influencing decision-making processes within the Federal Government, including regarding foreign policy decisions; and
 (C)compromising employees of the Federal Government and friends and families of such employees for the purpose of gaining access to sensitive national security and economic information.
 (4)An assessment of which departments or agencies of the Federal Government use the best practices to protect sensitive data, including a summary of any such best practices that were not used by the Office of Personnel Management.
 (5)An assessment of the best practices used by the departments or agencies identified under paragraph (4) to identify and fix potential vulnerabilities in the systems of the department or agency.
 (c)BriefingThe Director of National Intelligence shall provide to the congressional intelligence committees an interim briefing on the report under subsection (a), including a discussion of proposals and options for responding to cyber attacks.
 (d)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					338.Assessment on funding of political parties and nongovernmental organizations by the Russian
			 Federation
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence community assessment on the funding of political parties and nongovernmental organizations in former Soviet states and countries in Europe by the Russian Federation and the security and intelligence services of the Russian Federation since January 1, 2006. Such assessment shall include the following:
 (1)The country involved, the entity funded, the security service involved, and the intended effect of the funding.
 (2)An evaluation of such intended effects, including with respect to— (A)undermining the political cohesion of the country involved;
 (B)undermining the missile defense of the United States and the North Atlantic Treaty Organization; and
 (C)undermining energy projects that could provide an alternative to Russian energy. (b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence communities.
 (2)The Committees on Armed Services of the House of Representatives and the Senate. (3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
 339.Report on continuous evaluation of security clearancesNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees and the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) a report on the continuous evaluation of security clearances of employees, officers, and contractors of the intelligence community. The report shall include the following:
 (1)The status of the continuous evaluation program of the intelligence community, including a timeline for the implementation of such program.
 (2)A comparison of such program to the automated continuous evaluation system of the Department of Defense.
 (3)Identification of any possible efficiencies that could be achieved by the intelligence community leveraging the automated continuous evaluation system of the Department of Defense.
					340.Report on strategy, efforts, and resources to detect, deter, and degrade Islamic State revenue
			 mechanisms
 (a)Sense of CongressIt is the sense of Congress that the intelligence community should dedicate necessary resources to defeating the revenue mechanisms of the Islamic State.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the intelligence committees a report on the strategy, efforts, and resources of the intelligence community that are necessary to detect, deter, and degrade the revenue mechanisms of the Islamic State.
 341.Report on national security cooperation between United States, India, and IsraelNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on possibilities for growing national security cooperation between the United States, India, and Israel.
				342.Cyber attack standards of measurement study
 (a)Study requiredThe Director of National Intelligence, in consultation with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Secretary of Defense, shall carry out a study to determine appropriate standards that—
 (1)can be used to measure the damage of cyber incidents for the purposes of determining the response to such incidents; and
 (2)include a method for quantifying the damage caused to affected computers, systems, and devices. (b)Reports to congress (1)Preliminary findingsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate and the Committee on Armed Services, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives the initial findings of the study required under subsection (a).
 (2)ReportNot later than 360 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate and the Committee on Armed Services, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the complete findings of such study.
 (3)Form of reportThe report required by paragraph (2) shall be submitted in unclassified form, but may contain a classified annex.
						343.Report on wildlife trafficking
 (a)Reports requiredNot later than 365 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional committees specified in subsection (b) a report on wildlife trafficking.
 (b)Specified members and committees of congressThe congressional committees specified in this subsection are the following: (1)Select Committee on Intelligence of the Senate.
 (2)Committee on Foreign Relations of the Senate. (3)Committee on Environment and Public Works of the Senate.
 (4)Permanent Select Committee on Intelligence of the House of Representatives. (5)Committee on Foreign Affairs of the House of Representatives.
 (6)Committee on Natural Resources of the House of Representatives. (c)Matters To be includedThe report submitted under subsection (a) shall include each of the following:
 (1)An assessment of the major source, transit, and destination countries for wildlife trafficking products or their derivatives and how such products or derivatives are trafficked.
 (2)An assessment of the efforts of those countries identified as major source, transit, and destination countries to counter wildlife trafficking and to adhere to their international treaty obligations relating to endangered or threatened species.
 (3)An assessment of critical vulnerabilities that can be used to counter wildlife trafficking. (4)An assessment of the extent of involvement of designated foreign terrorist organizations and transnational criminal organizations in wildlife trafficking.
 (5)An assessment of key actors and facilitators, including government officials, that are supporting wildlife trafficking.
 (6)An assessment of the annual net worth of wildlife trafficking globally and the financial flows that enables wildlife trafficking.
 (7)An assessment of the impact of wildlife trafficking on key wildlife populations. (8)An assessment of the effectiveness of efforts taken to date to counter wildlife trafficking.
 (9)An assessment of the effectiveness of capacity-building efforts by the United States Government. (10)An assessment of the impact of wildlife trafficking on the national security of the United States.
 (11)An assessment of the level of coordination between United States intelligence and law enforcement agencies on intelligence related to wildlife trafficking, the capacity of those agencies to process and act on that intelligence effectively, existing barriers to effective coordination, and the degree to which relevant intelligence is shared with and acted upon by bilateral and multilateral law enforcement partners.
 (12)An assessment of the gaps in intelligence capabilities to assess transnational wildlife trafficking networks and steps currently being taken, in line with the Implementation Plan to the National Strategy for Combating Wildlife Trafficking, to remedy such information gaps.
 (d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					344.Report on terrorist use of social media
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional committees specified in subsection (b) a report that represents the coordinated assessment of the intelligence community on terrorist use of social media.
 (b)Specified members and committees of congressThe congressional committees specified in this subsection are the following: (1)Select Committee on Intelligence of the Senate.
 (2)Committee on Foreign Relations of the Senate. (3)Committee on Judiciary of the Senate.
 (4)Committee on Homeland and Government Affairs of the Senate. (5)Permanent Select Committee on Intelligence of the House of Representatives.
 (6)Committee on Foreign Affairs of the House of Representatives. (7)Committee on Judiciary of the House of Representatives.
 (8)Committee on Homeland Security of the House of Representatives. (c)Matters To be includedThe report submitted under subsection (a) shall include each of the following:
 (1)An assessment of what role social media plays in radicalization in the United States and elsewhere. (2)An assessment of how terrorists and terrorist organizations are using social media, including trends.
 (3)An assessment of the intelligence value of social media posts by terrorists and terrorist organizations.
 (4)An assessment of the impact on the national security of the United States of the public availability of terrorist content on social media for fundraising, radicalization, and recruitment.
 (d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					345.Report on United States counterterrorism strategy to disrupt, dismantle, and defeat ISIL, al-Qaeda,
			 and their affiliated groups, associated groups, and adherents
					(a)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a comprehensive report on the United States counterterrorism strategy to disrupt, dismantle, and defeat the Islamic State of Iraq and the Levant (ISIL), al-Qaeda, and their affiliated groups, associated groups, and adherents.
 (2)CoordinationThe report required by paragraph (1) shall be prepared in coordination with the Secretary of State, the Secretary of the Treasury, the Attorney General, and the Secretary of Defense, and the head of any other department or agency of the United States Government that has responsibility for activities directed at combating ISIL, al-Qaeda, and their affiliated groups, associated groups, and adherents.
 (3)ElementsThe report required by paragraph (1) shall include each of the following: (A)A definition of—
 (i)al-Qaeda core, including a list of which known individuals constitute al-Qaeda core; (ii)ISIL, including a list of which known individuals constitute ISIL leadership;
 (iii)an affiliated group of ISIL or al-Qaeda, including a list of which known groups constitute an affiliate group of ISIL or al-Qaeda;
 (iv)an associated group of ISIL or al-Qaeda, including a list of which known groups constitute an associated group of ISIL or al-Qaeda;
 (v)an adherent of ISIL or al-Qaeda, including a list of which known groups constitute an adherent of ISIL or al-Qaeda; and
 (vi)a group aligned with ISIL or al-Qaeda, including a description of what actions a group takes or statements it makes that qualify it as a group aligned with ISIL or al-Qaeda.
 (B)An assessment of the relationship between all identified ISIL or al-Qaeda affiliated groups, associated groups, and adherents with ISIL leadership or al-Qaeda core.
 (C)An assessment of the strengthening or weakening of ISIL or al-Qaeda, its affiliated groups, associated groups, and adherents, from January 1, 2010, to the present, including a description of the metrics that are used to assess strengthening or weakening and an assessment of the relative increase or decrease in violent attacks attributed to such entities.
 (D)An assessment of whether or not an individual can be a member of al-Qaeda core if such individual is not located in Afghanistan or Pakistan.
 (E)An assessment of whether or not an individual can be a member of al-Qaeda core as well as a member of an al-Qaeda affiliated group, associated group, or adherent.
 (F)A definition of defeat of ISIL or core al-Qaeda. (G)An assessment of the extent or coordination, command, and control between ISIL or core al-Qaeda and their affiliated groups, associated groups, and adherents, specifically addressing each such entity.
 (H)An assessment of the effectiveness of counterterrorism operations against ISIL or core al-Qaeda, their affiliated groups, associated groups, and adherents, and whether such operations have had a sustained impact on the capabilities and effectiveness of ISIL or core al-Qaeda, their affiliated groups, associated groups, and adherents.
 (4)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (b)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— (1)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives; and
 (2)the Select Committee on Intelligence, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate.
						
	Passed the House of Representatives June 16, 2015.Karen L. Haas,Clerk
